Citation Nr: 1107341	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right plantar fasciitis with heel spur.

2.  Entitlement to an initial rating in excess of 10 percent for 
left plantar fasciitis with heel spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which in pertinent part granted service 
connection for left posterior plantar heel spur and right 
posterior heel spur.  Noncompensable evaluations were assigned, 
effective April 1, 2005.  In August 2008, the RO increased the 
initial evaluations for the Veteran's service-connected right 
plantar fasciitis with heel spur and left plantar fasciitis with 
heel spur to 10 percent disabling, effective April 1, 2005.

The issues of the initial ratings for right and left plantar 
fasciitis remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to a 
particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran underwent his most recent VA examination in January 
2008.  The examiner noted that on physical examination, there was 
objective evidence of painful motion with dorsiflexion of the 
ankles at 10 degrees; however, there were no reported findings 
with regard to plantar flexion.  Consequently, the Board cannot 
address all of the potentially applicable rating criteria for 
evaluating the Veteran's right and left plantar fasciitis.  The 
January 2008 VA examination report is inadequate in this regard.

The Board also notes that the January 2008 VA examiner noted that 
the Veteran would have trouble with any work that would involve a 
lot of standing and walking, due to bilateral foot pain.  It was 
noted that he had not worked since military retirement.  Where a 
veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2010) that an informal claim "identify the benefit sought" has 
been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has 
satisfied each of these requirements. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that TDIU is an element of all appeals of an initial 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2010).  

The Court has also held that in the case of a claim for total 
rating based on individual unemployability, the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the appellant's service-connected disability has 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

The claims folder contains a report of treatment from B. Fawcett, 
a private podiatrist dated in August 2006.  That report indicates 
that the Veteran was to report for further treatment.  VA has 
adopted a regulation requiring that when it becomes aware of 
private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of the 
private treatment records, it does not appear that VA has 
followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA or private 
treatment records dating since August 2006, 
including any records from the Veteran's 
private podiatrist, B. Fawcett, DPM., in 
accordance with 38 C.F.R. § 3.159(e)(2).

2.  The Veteran should be scheduled for a VA 
examination to determine the current level of 
impairment due to the service connected right 
and left plantar fasciitis.  

The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

All signs and symptoms of the service- 
connected right and left plantar fasciitis 
should be reported in detail.  Specifically, 
the examiner should conduct a thorough 
orthopedic examination of the Veteran's right 
and left plantar fasciitis and provide a 
diagnosis of any pathology found.  If other 
foot disorders are identified, the examiner 
should attempt to disassociate symptoms 
related to plantar fasciitis from other 
unrelated foot disorders.

The examiner should report the ranges of 
ankle dorsiflexion and plantar flexion, 
noting the point at which pain becomes 
apparent.

The examiner should determine whether the 
service connected disability is manifested by 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  These 
determinations should be expressed in terms of 
the degree of additional range-of-motion loss 
due to those factors.

3.  The AOJ should obtain a medical opinion 
as to whether the Veteran's service connected 
disabilities would combine to preclude 
gainful employment for which his education 
and occupational experience would otherwise 
qualify him.  The examiner should provide a 
rationale for the opinion.

4.  If the Veteran does not meet the 
percentage requirements for TDIU under 38 
C.F.R. § 4.16(a) (2010); and there is 
evidence of unemployability (such as a 
contention by the Veteran), the agency of 
original jurisdiction (AOJ) should refer the 
case to VA's Director of Compensation and 
Pension for review in accordance with 
38 C.F.R. § 4.16(b) (2010).

5.  If the benefit sought on appeal is not 
fully granted, a supplemental statement of 
the case should be issued.  The case should 
then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


